 



Exhibit 10.1

Armada Oil, Inc.

10777 Westheimer Road,

Suite 1100

Houston, Texas 77042

Telephone: (800) 676-1006

 

This Employment Agreement (the “Agreement”) is made and entered as of October
11, 2012, by and between Armada Oil, Inc. (the “Company”), a Nevada corporation,
having an office located at 10777 Westheimer Road, Suite 1100, Houston, Texas
77042, and James J. Cerna, Jr. (the “Executive”), a resident of the State of
California.

 

RECITALS

 

WHEREAS, Company and Executive desire to enter into this Agreement to
memorialize the employment relationship between Company and Executive; and

 

WHEREAS, subject to the terms and conditions of this Agreement, Executive shall
retain his current positions with the Company as its President and Chief
Executive Officer and shall be appointed to the position of Chairman of the
Board of Directors.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto mutually agree as follows:

 

1.Position and Duties.

 

(a)          Executive Positions. Executive shall retain his position with the
Company as its President and Chief Executive Officer and shall be appointed to
the role of Chairman of the Board of Directors and/or to such other positions as
the Company’s Board of Directors (the “Board”) may from time to time designate
(collectively, the “Executive Positions”). Executive’s services hereunder shall
include, but not be limited to performing all duties consistent with the role of
President and Chief Executive Officer. In performance of Executive’s duties,
Executive shall be subject to the direction of, and be reporting directly to,
the Company’s Board; anything herein to the contrary notwithstanding, if
requested by the Board, Executive will immediately resign from any Executive
Positions in which Executive may be serving at such time, including as that of a
Board member. Executive’s execution of this Agreement constitutes acceptance of
the appointment as the Company’s President and Chief Executive Officer and
Chairman of the Board.

 

(b)          Full Time Efforts. Except during vacations, holidays and other
leave time, Executive agrees to devote full time efforts, professional
attention, knowledge, and experience as may be necessary to carry on his duties
pursuant to this agreement and the fulfillment of Executive’s responsibilities
in accordance with the Executive Positions. For purposes of clarity, except with
respect to subsidiaries of the Company, Executive may not render executive
services to, or serve as a director of, any other Person without the prior
written approval of the Board. However, nothing in this Paragraph 1(b) shall be
construed as preventing Executive from pursuing any of the following: (i)
investing and managing Executive’s personal assets and investments, so long as
such assets and investments are not in businesses which are in direct
competition with the Company or otherwise present a conflict of interest with
the Company; and (ii) participating in civic, charitable, religious, industry
and professional organizations and functions. However, Executive will provide
the Board with prior written notice, as provided in Paragraph 17 of this
Agreement, of prior to acceptance of a position as an officer or director of
another company or his participation in a group pursuant to Paragraph 1(b)(ii)
in an executive position.

 

(c)          Travel. Executive shall be available to travel as the needs of the
Company’s Business require.

 

(d)          Code of Ethics. During the term of this Agreement and at any time
during which Executive is serving in the Executive Positions with the Company
Executive agrees to adhere to the Company’s Code of Ethics and Business Conduct,
which Executive previously signed and returned to the Company.

 

 

 

 

2.Term of Employment.

 

Executive’s employment shall have a term of three (3) years commencing on the
Start Date, as defined below, and shall terminate on the three year anniversary
of the Start Date, unless otherwise extended by mutual consent by Executive and
the Company. Notwithstanding anything herein to the contrary, the Company may
terminate Executive’s employment in the manner further described in Paragraph
10.

 

3.Compensation.

 

(a)          Salary. Commencing October 1, 2012 (the “Start Date”), Executive
shall be paid a monthly salary of $15,000.00 (and as modified from time to time
hereunder, the “Monthly Payment”) ($180,000 per year), the salary is payable in
24 installments of $7,500.00 each on the 15th and last day of each calendar
month during the term of this Agreement, less all payroll and other required tax
withholdings. The Monthly Payment shall be prorated for any partial months
during the term of this Agreement. Executive’s salary shall be subject to
periodic review and adjustment in accordance with the Company’s salary review
policies and practices then in effect for its senior management.

 

(b)          Bonus. Executive shall be eligible for an annual bonus (the
“Bonus”) of up to 100% of Executive’s annual salary as then in effect. The
awarding of the Bonus shall be at the sole discretion of the Board after
consultation with the Board’s Compensation Committee. The Board shall make its
decision regarding any Bonus, if any, to be awarded to Executive no later than
December 25 of any given year and payment of the Bonus, if any, shall be made on
January 15 of the next year, less all payroll and other required tax
withholdings, or as otherwise in accordance with the Company’s then existing
payroll practices. Notwithstanding the Effective Date, for the decision
regarding bonus for the year ending December 31, 2012, the Board shall determine
Executive’s Bonus, if any, for the period of January 1, 2012 through December
31, 2012.

 

(c)          Stock Options. As an incentive to enter into and undertake
employment pursuant to this Agreement, Executive will be granted stock options
as follows:

 

(i) Number, Vesting and Exercise Price. Subject to Executives execution and
delivery of this Agreement and the definitive Stock Option Agreement
substantially in the form of Appendix B hereto (the “Stock Option Agreement”),
Executive shall receive a total of 800,000 options (the “Options”) to purchase
up to an aggregate of 800,000 shares of the Company’s common stock; the Options
are subject to and shall have such further restrictions, vesting requirements
and exercise provisions as are set forth in the Stock Option Agreement. Subject
to the foregoing the Options shall vest as follows:

 

(5)50,000 options shall vest immediately upon Executive’s entry into this
Agreement;

(6)250,000 options shall vest upon the one year anniversary of Executive’s entry
into this Agreement;

(7)250,000 options shall vest upon the two year anniversary of Executive’s entry
into this Agreement; and

(8)250,000 options shall vest upon the three anniversary of Executive’s entry
into this Agreement.

 

In the event Executive’s relationship with the Company is terminated pursuant to
Paragraph 10 prior to the end of the term of this Agreement as set forth in
Paragraph 2, other than “For Cause” all outstanding but unvested options shall
immediately vest.

 

(ii) Term of the Options. Subject to the earlier termination provisions set
forth in the Stock Option Agreement, the Option shall have a term of five (5)
years from the date such Options vest. The granting of the Options shall be
effective only upon delivery of a fully executed Stock Option Agreement.

 

4.Additional Benefits.

 

(a)          Medical Insurance Reimbursement. During the term of this Agreement,
the Company agrees to pay Executive a monthly stipend of up to $1,300 per month
(“Medical Insurance Reimbursement”) in addition to his annual salary to cover
medical insurance premiums until such time that the Company can make available
an alternative medical insurance plan. Nothing herein shall be deemed to impose
any other or further obligation or liability on the part of the Company with
respect to any medical costs incurred by Executive during the term of his
employment.

 

 

 

 

(b)          Executive shall be entitled to two weeks of paid vacation each
calendar year. Vacation will accrue on January 1 of each year. No compensation
shall be paid for accrued but untaken vacation.

 

(c)          Business Expense Reimbursement. Executive shall be entitled to
reimbursement for reasonable travel and other out-of-pocket expenses necessarily
incurred in the performance of Executive’s duties hereunder, upon submission and
approval of written statements and bills in accordance with the then regular
procedures of the Company (collectively, “Business Expense Reimbursement”).

 

(d)          D&O Insurance; Officer Liability. The Company currently maintains
D&O insurance and Executive shall be named on such D&O insurance as the
Company’s President and Chief Executive Officer. The Company’s Bylaws provide
that it will indemnify its directors, officers, employees and other agents to
the fullest extent permitted by law. The Company believes that indemnification
under its Bylaws covers at least negligence and gross negligence on the part of
indemnified parties.

 

(e)          Miscellaneous. In addition to the other benefits set forth in this
Paragraph 4, Executive may also participate, subject to Board approval, in all
other present and future employee benefit plans of the Company for its senior
executive staff, provided that Executive meets the eligibility requirements for
participation in any such plans. The Company shall use commercially reasonable
efforts to provide Executive with directors’ and officers’ liability insurance
under the policies for such insurance arranged by the Company from time to time
upon such terms and in such amounts as the Board may reasonably determine in its
discretion. The Company shall, to the full extent permitted by, and subject to,
applicable law, defend Executive, indemnify and hold harmless as to all suits,
actions, and claims made against Executive arising out of his actions as an
officer and/or employee of the Company.

 

5.Executive’s Representations and Warranties.

 

Executive represents and warrant to the Company that:

 

(a)          The execution, delivery and performance of this Agreement by
Executive does not conflict with or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under any
contract, agreement or understanding, whether oral or written, to which
Executive is a party or of which Executive or should be aware and that there are
no restrictions, covenants, agreements or limitations on his right or ability to
enter into and perform the terms of this Agreement, and agrees to indemnify and
save the Company and its affiliates harmless from any liability, cost or
expense, including attorney’s fees, based upon or arising out of any such
restrictions, covenants, agreements, or limitations that may be found to exist;

 

(b)          Executive is not party to any ongoing civil or criminal
proceedings, and has not been party such proceedings within the past ten years,
and does not know of any such proceeding that may be threatened or pending
against him; and

 

(c)          Executive is not currently engaged in activities, and will not
knowingly engage in future activities, that may cause embarrassment to the
Company or tarnish the reputation or public image of the Company, including but
not necessarily limited to association with or party to: any criminal
behavior(s) such as drug use, theft, or any other potential or active violation
of law; political controversy, civil disobedience, or public protest; lewd,
lascivious behavior.

 

 

 

 

6.Discoveries and Works.

 

All Discoveries and Works which are made or conceived by Executive during the
term of this Agreement, solely, jointly or with others, that relate to the
Company’s present or anticipated activities, or are used or useable by the
Company within the scope of this Agreement shall be owned by the Company.
Executive shall (a) promptly notify, make full disclosure to, and execute and
deliver any documents requested by the Company, as the case may be, to evidence
or better assure title to Discoveries and Works in the Company, as so requested;
(b) renounce any and all claims, including but not limited to claims of
ownership and royalty, with respect to all Discoveries and Works and all other
property owned or licensed by the Company; (c) assist the Company in obtaining
or maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works; and (d) promptly execute, whether during the term of this
Agreement or thereafter, all applications or other endorsements necessary or
appropriate to maintain patents and other rights for the Company and to protect
the title of the Company thereto, including but not limited to assignments of
such patents and other rights. Any Discoveries and Works which, within one year
after the expiration or termination of the term of this Agreement, are made,
disclosed, reduced to tangible or written form or description, or are reduced to
practice by Executive and which pertain to the business carried on or products
or services being sold or delivered by the Company at the time of such
termination shall, as between Executive and, the Company, be presumed to have
been made during the term of this Agreement. Executive acknowledge that all
Discoveries and Works shall be deemed “works made for hire” under the U.S.
Copyright Act of 1976, as amended 17 U.S.C. Sect. 101.

 

7.Intellectual Property.

 

(a)Assignment.

 

(i)          Executive agrees to make full written disclosure to the Company and
will hold in trust for the sole right and benefit of the Company, and hereby
assign to the Company, or its designee, all of his right, title and interest in
and to any Intellectual Property. Without limiting the foregoing, all
copyrightable works that Executive creates during his employment with the
Company shall be considered “work made for hire.”

 

(ii)          Any interest in Intellectual Property which Executive now, or
hereafter during the period he is employed by the Company, may own or develop
relating to the fields in which the Company may then be engaged shall belong to
the Company; Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) all of his right, title and interest in and
to all Work Product, including without limitation all patent, copyright,
trademark and other intellectual property rights therein and thereto. If
Executive has any such rights that cannot be assigned to the Company, Executive
waives the enforcement of such rights, and if Executive has any rights that
cannot be assigned or waived, he hereby grants to the Company an exclusive,
irrevocable, perpetual, worldwide, fully paid license, with right to sublicense
through multiple tiers, to such rights. Such rights shall include the right to
make, use, sell, improve, commercialize, reproduce, distribute, perform,
display, transmit, manipulate in any manner, create derivative works based on,
and otherwise exploit or utilize in any manner the subject intellectual
property.

 

(iii)           Executive’s obligation to assign his rights to Intellectual
Property under this Paragraph 7 shall not apply to any inventions and all
Discoveries and Works expressly identified in the attached Appendix A attached
hereto which were developed prior to the his performance of services hereunder
for the Company, provided however that inventions to be developed by the
Executive during the term of this Agreement may be subsequently added to the
Schedule upon the mutual agreement of the Executive and the Company that such
inventions are outside the scope of the Agreement. Executive acknowledges that
there are, and may be, future rights that the Company may otherwise become
entitled to with respect to the Intellectual Property that do not yet exist, as
well as new uses, media, means and forms of exploitation throughout the universe
exploiting current or future technology yet to be developed, and Executive
specifically intends the foregoing assignment of rights to the Company to
include all such now known or unknown uses, media and forms of exploitation.
Executive agrees to cooperate with the Company, both during and after the term
of his employment, in the procurement and maintenance of the Company’s rights to
the Intellectual Property and to execute, when requested, any and all
applications for domestic and foreign patents, copyrights and other proprietary
rights or other documents and to do such other acts (including without
limitation the execution and delivery of instruments of further assurance or
confirmation) requested by the Company to assign the Intellectual Property to
the Company, to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property and to otherwise carry out the
purpose of this Agreement.

 

 

 

 

(iv)          If the Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure any signature for any of the
assignments, licenses or other reasonably requested documents pertaining to the
intellectual property rights referenced herein within ten (10) days of the
delivery of said documents to Executive, then Executive hereby irrevocably
designates and appoints the Company and his duly authorized officers and agents
as his agent and attorney in fact, to act for and on Executive’s behalf and
stead and to execute and file said documents and do all other lawfully permitted
acts to further the perfection, defense and enjoyment of the Company’s rights
relating to the subject Intellectual Property with the same legal force and
effect as if executed by Executive. Executive stipulates and agrees that such
appointment is a right coupled with an interest, and will survive his incapacity
or unavailability at any future time.

 

(b)          Maintenance of Records. Executive agrees to keep and maintain
adequate and current written records of all Intellectual Property made by him
(solely or jointly with others) during the term of his employment with the
Company. The records will be in the form of notes, sketches, drawings,
electronic or digital data, and any other format that may be specified by the
Company. The records will be available to, and remain the sole property of, the
Company at all times.

 

(c)          Patent and Copyright Registrations. Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Intellectual Property Items and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto and the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Intellectual Property Items, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.

 

8.Non-competition and Non-Solicitation and Non-Circumvention.

 

(a)          Non-competition. Except as authorized by the Board, during
Executive’s employment by the Company and for a period of one (1) year
thereafter, Executive will not (except as an officer, director, stockholder,
employee, agent or consultant of the Company or any subsidiary or affiliate
thereof) either directly or indirectly, whether or not for consideration, (i) in
any way, directly or indirectly, solicit, divert, or take away the business of
any person who is or was a customer of the Company, or in any manner influence
such person to cease doing business in part or in whole with Company; (ii)
engage in a Competing Business; (iii) except for investments or ownership in
public entities, mutual funds and similar investments, none of which constitute
more than 5% of the ownership or control of such entities, own, operate,
control, finance, manage, advise, be employed by or engaged by, perform any
services for, invest or otherwise become associated in any capacity with any
person engaged in a Competing Business; or (iv) engage in any practice the
purpose or effect of which is to intentionally evade the provisions of this
covenant. For purposes of this section, “Competing Business” means any business
which is in competition with any of the business of the Company and its
subsidiaries as conducted at the time of termination of this Agreement, in
either the geographic locations where the Company conducts its business or the
geological formations that the Company was drilling or targeting at the time of
termination. For greater clarity, in the event the Company is actively disposing
of an asset in a particular geographic location or geological formation, other
companies operating in that particular geographic location or geological
formation will not be deemed to be a Competing Business.

 

(i) Notwithstanding, Company acknowledges that Executive may have other existing
outside interests. Provided such:

 

a. interests do not affect his ability to competently perform obligations
hereunder, and

 

b. Entities do not compete with any Company business, Company hereby consents to
allow Executive to continue to provide services to such other entities.

 

(b)          Non-Solicitation and Non-Circumvention. For a period of one year
following Executive’s employment with the company, Executive will not directly
or indirectly, whether for Executive’s account or for the account of any other
individual or entity, solicit or canvas the trade, business or patronage of, or
sell to, any individuals or entities that were investors, customers or employees
of the Company during the period during which Executive was employed by the
Company, or prospective customers with respect to whom a sales effort,
presentation or proposal was made by the Company or its affiliates, during the
one year period prior to the termination of Executive’s employment. Without
limiting the foregoing, Executive shall not, directly or indirectly, (i)
solicit, induce, enter into any agreement with, or attempt to influence any
individual who was an employee or consultant of the Company at any time during
the time Executive was employed by the Company, to terminate his or her
employment relationship with the Company or to become employed by Executive or
any individual or entity by which Executive is employed or (ii) interfere in any
other way with the employment, or other relationship, of any employee or
consultant of the Company or its affiliates.

 

 

 

 

(c)          Requirement to Safeguard Confidential Information. All Confidential
Information of the Company is expressly acknowledged by Executive to be the sole
property of the Company, and the disclosure of the Confidential Information
shall not be deemed to confer any rights with respect to such Confidential
Information on Executive. Executive will exercise reasonable care to ensure the
confidentiality of the Confidential Information. All confidential information
which Executive may now possess, or may obtain or create prior to the end of the
period Executive is employed by the Company, relating to the business of the
Company, or any customer or supplier of the Company, or any agreements,
arrangements, or understandings to which the Company is a party, shall not be
disclosed or made accessible by Executive to any other person or entity either
during or after the termination of his employment or used by Executive except
during Executive’s employment by the Company in the business and for the benefit
of the Company, without the prior written consent of the Company. Nothing herein
shall be construed as an obligation of the Company to consent to the terms and
conditions of any such request and under no circumstances shall any such
approval be deemed to waive, alter or modify the terms and conditions of this
Agreement. Executive shall return all tangible evidence of such confidential
information to the Company prior to or at the termination of Executive’s
employment.

 

9.Enforcement.

 

(a)Provisions Reasonable. It is acknowledged and agreed that:

 

(i) both before and since the Start Date the Company has operated and competed
and will operate and compete in a global market, with respect to the Company’s
Business;

 

(ii) competitors of the Company are located in countries around the world;

 

(iii) in order to protect the Company adequately, any enjoinder of competition
would have to apply world-wide;

 

(iv) during the course of Executive’s employment by the Company, both before and
after the Start Date, on behalf of the Company, Executive has acquired and will
acquire knowledge of, and Executive has come into contact with, initiated and
established relationships with and will come into contact with, initiate and
establish relationships with, both existing and new clients, customers,
suppliers, principals, contacts and prospects of the Company, and that in some
circumstances Executive has been or may well become the senior or sole
representative of the Company dealing with such persons; and

 

(v) in light of the foregoing, the provisions of Paragraphs 6, 7 and 8 are
reasonable and necessary for the proper protection of the business, property and
goodwill of the Company and the Company’s Business.

 

(b)      Enforcement. Nothing herein contained shall be construed as prohibiting
the Company or Executive from pursuing any remedies available for any breach or
threatened breach of this Agreement. A waiver by the Company or Executive of any
breach of any provision hereof shall not operate or be construed as a waiver of
a breach of any other provision of this Agreement or of any subsequent breach.

 

10.Termination.

 

Except as otherwise provided herein, this Agreement shall terminate upon the
first to occur of the expiration of the term provided for in Paragraph 2 or
Executive’s death. However, nothing contained in this Paragraph 10 shall be
construed to abrogate the obligations of the Company to Executive, or
Executive’s personal representative, or his heirs, as the case may be, in
respect of all rights which shall accrue prior or subsequent to termination.

 



 

 







 

(a)          Manner of Termination. The Company and Executive may terminate this
Agreement, with or without cause, for any reason whatsoever, by providing
written notice (the “Termination Notice”), in accordance with this Paragraph 10,
to the other specifying the date of termination (the “Termination Date”).

 

(b)          The Company shall have the right to terminate Executive’s
employment of the Executive Positions for “Cause,” in which event no
compensation shall be paid or other benefits furnished to Executive after
termination for Cause. Termination for Cause shall be effective immediately upon
notice being sent to Executive.

 

(i)          Definition of Cause. For purposes of this Agreement, the term
“Cause” shall mean: (i) Executive’s repeated refusal or failure to perform any
of his duties and responsibilities as determined from time to time by the
Company, including, without limitation: (a) Executive’s persistent neglect of
duty or chronic unapproved absenteeism (other than for a temporary or permanent
disability) which remains uncured to the reasonable satisfaction of the Company
following thirty (30) days’ written notice from the Company of such alleged
fault; and (b) Executive’s refusal to comply with any reasonable and lawful
directive or policy of the Company which refusal is not cured by Executive
within thirty (30) days of such written notice from the Company; (ii) Executive
acts (including a failure to act) in a manner which constitutes gross and
willful misconduct or gross negligence in the performance of his duties; (iii)
Executive commits an act of fraud, personal dishonesty or misappropriation
relating to the Company or its affiliates; (iv) Executive commits a material act
of dishonesty, embezzlement, unauthorized use or disclosure of Confidential
Information or other intellectual property or trade secrets, common law fraud or
other fraud with respect thereto; (v) a breach by Executive of a material
provision of this Agreement or any other written agreement with the Company;
(vi) Executive’s commission, indictment for or conviction of (or the entry of a
plea of a nolo contendere or equivalent plea) in a court of competent
jurisdiction, a felony or any misdemeanor involving material dishonesty or moral
turpitude; or (vii) Executive’s habitual or repeated misuse of, or habitual or
repeated performance of his duties under the influence of, alcohol or controlled
substances.

 

(ii)         Termination by Company Other Than For Cause. The Company shall have
the right to terminate Executive’s employment prior to its normal expiration
under this Agreement, without cause, in which event the Company shall pay
Executive in one lump sum, in accordance with Paragraph 10.c.i and/or 10.c.ii of
this Agreement.

 

(iii)        Resignation For Cause –Diminution In Duties. In the event the Board
materially reduces the scope and/or authority of Executive’s duties of the
Executive Positions, then Executive may terminate this Agreement by giving the
Company 30 days advance written notice. The Company shall have 30 days after
receipt of notice from Executive setting forth the specific conduct that
constitutes “Resignation for Cause,” to cure such conduct that would result in
“Resignation for Cause.” Executive may not terminate this Agreement “For Cause”
unless and until he has provided the Company with at least 30 days prior written
notice of his intent to “Resign for Cause” (which notice must be provided within
60 days following: (x) the occurrence of the event(s) purported to constitute
“Resignation for Cause;” or (y) if Executive did not know of the occurrence of
any of such events, the date on which Executive had actual knowledge of the
occurrence of any of such events) and has set forth in reasonable detail the
specific conduct that would constitute “Resignation for Cause” and the specific
provisions of this Agreement on which Executive relies.

 

In such event, Executive shall be entitled to payment in accordance with
Paragraph 10.c.i and/or 10.c.ii of this Agreement. Notwithstanding anything
herein to the contrary, in the event the Board removes Executive’s title of
Chairman of the Board, or Chief Executive Officer or President (but not both),
without otherwise materially reducing the scope and/or authority of his duties
in the Executive Positions, that shall not constitute a diminution of
Executive’s duties and shall not entitle him to any Severance Payment, as
described below, should Executive choose to terminate his employment with the
Company at such time.

 

 

 

 

(c)          Effect of Termination.

 

(i)          Payments. In the event Executive’s employment under this Agreement
is terminated pursuant to Paragraph 10 (a) Executive’s rights and the Company’s
obligations hereunder shall cease as of the effective date of the termination;
provided, however, that the Company shall pay the Executive: (i) his Monthly
Salary, prorated through the Termination Date; (ii) his Business Expense
Reimbursements through the Termination Date; (iii) his Medical Insurance
Reimbursement and any other benefits due to Executive, prorated through the
Termination Date; and (iv) if terminated by the Company, and subject to
Executive’s compliance with the requirements of Paragraphs 10 (c)(iii) and (iv),
the “Severance Payment” as defined and calculated pursuant to Paragraph 10
(c)(ii). All payments (other than the Severance Payment, which will be made as
set forth in Paragraph 10(c) (ii), will be made in accordance with the Company’s
regular payroll procedures through the Termination Date; and the full payment
all of payments and benefits due to Executive upon termination shall completely
and fully discharge and constitute a release by Executive of any and all
obligations and liabilities of the Company to him, including, without
limitation, the right to receive Monthly Payment, options and all other
compensation or benefits provided for in this Agreement, and Executive shall not
be entitled to any further compensation, options, or severance compensation of
any kind, and shall have no further right or claim to any compensation, options,
benefits or severance compensation under this Agreement or otherwise against the
Company or its affiliates, from and after the date of such termination, except
as provided by the terms of the Stock Option Agreement entered into between
Executive and the Company, and any benefit plan under which Executive is
participating.

 

(ii)         Severance. In the event of a termination of this Agreement by the
Company other than for Cause, Executive will be entitled to a severance payment
(the “Severance Payment”) equal to the lesser of: (i) twelve (12) Monthly
Payments and twelve (12) months of Medical Expense Reimbursement then in effect
on the date of the Company’s Termination Notice, or (ii) the number of Monthly
Payments and Medical Expense Reimbursements due to Executive between the date of
the Termination Notice and the end of Executive’s term as set forth in Paragraph
2. Additionally, to the extent the Board has provided Executive with performance
goals upon which part or all of Executive’s Bonus shall be based upon and the
Board has, in its sole discretion, determined that any such performance goals
have been met as of the date of the Termination Notice, any portion of
Executive’s Bonus attributable to the completion of such performance goals shall
be included in the Severance Payment. Company’s payment of the Severance payment
shall be conditioned upon: (a) Executive having delivered to the Company the
General Release substantially in the form of Appendix C attached hereto and (b)
a written statement of Executive’s compliance with the provisions of this
Paragraph 10, including but not limited to clauses (iii) and (iv) hereof. The
Severance Payment shall be subject to any applicable tax withholdings.

 

(iii)        Return of Documents and Property. Upon the expiration or
termination of Executive’s employment with the Company, or at any time upon the
request of the Company, Executive (or his heirs or personal representatives)
shall deliver to the Company in good order: (a) all documents and materials
(including, without limitation, computer files) containing Trade Secrets and
Confidential Information relating to the business and affairs of the Company or
its affiliates; (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the Executive’s control (or the control of
his heirs or personal representatives); and (c) all corporate records of the
Company, including minute books, accounting related materials, audit related
materials, attorney correspondence, and any other such records which may be in
Executive’s possession.

 

(iv)        Survival of Certain Provisions. Notwithstanding anything to the
contrary contained herein, if this Agreement is terminated or expires, the
provisions of Paragraphs 5, 6, 7, 8, 9, 10, 12 and 13 of this Agreement shall
survive such termination or expiration and continue in full force and effect.

 

(v)         Relinquishment of Authority. Notwithstanding anything to the
contrary set forth herein, upon written notice to Executive, the Company may
immediately relieve Executive of all his duties and responsibilities hereunder
and may relieve Executive of authority to act on behalf of, or legally bind, the
Company. However, such action by the Company shall not alter the Company’s
obligations to Executive with regard to the procedure for a termination.

 

11.         Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. In view of the personal nature of the services to be
performed under this Agreement by Executive, Executive shall not have the right
to assign or transfer any of his rights, obligations or benefits under this
Agreement, except as otherwise noted herein.

 

 

 

 

12.         No Reliance on Representations.

 

Executive acknowledges that he is not relying, and has not relied, on any
promise, representation or statement made by or on behalf of the Company which
is not set forth in this Agreement.

 

13.         Entire Agreements; Amendments.

 

This Agreement sets forth the entire understanding with respect to Executive
employment by the Company, supersedes all existing agreements between Executive
and the Company concerning such employment, and may be modified only by a
written instrument duly executed by each of Executive and the Company.

 

14.         Waiver.

 

Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.

 

15.         Construction.

 

Executive and the Company have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by Executive and the Company and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.

 

16.         Severability.

 

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.

 

17.         Notices.

 

All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made by (i) certified mail, return receipt requested, (ii)
nationally recognized overnight courier delivery, (iii) by facsimile
transmission provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party or (iv) hand
delivery as follows:

To the Company:

 

Armada Oil, Inc.

10777 Westheimer Road

Suite 1100

Houston, Texas 77042

 

 

 

 

With a copy (which shall not constitute notice) to:

 

Joseph Sierchio, Esq.

Sierchio & Company, LLP

430 Park Avenue

Suite 702

New York, NY 10022

Fax: (212) 246-3039

 

To Executive:

 

James J. Cerna, Jr.

[ADDRESS]

 

or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Paragraph 17. Any notice given in accordance with the provisions of this
Paragraph 17 shall be deemed given (i) three (3) business days after mailing (if
sent by certified mail), (ii) one (1) business day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile.

 

18.         Counterparts; Delivery by Facsimile.

 

(a)          This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by Executive and the Company and
delivered to the other, it being understood that Executive and the Company need
not sign the same counterpart. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

 

(b)          This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.

 

19.         Disclosure and Avoidance of Conflicts of Interest.

 

During Executive’s employment with the Company, Executive will promptly, fully
and frankly disclose to the Company in writing:

 

(a)          the nature and extent of any interest Executive or his Affiliates
(as hereinafter defined) have or may have, directly or indirectly, in any
contract or transaction or proposed contract or transaction of or with the
Company or any subsidiary or affiliate of the Company;

 

(b)          every office Executive may hold or acquire, and every property
Executive or his Affiliates may possess or acquire, whereby directly or
indirectly a duty or interest might be created in conflict with the interests of
the Company or Executive’s duties and obligations under this Agreement;

 

(c)          the nature and extent of any conflict referred to in subsection (b)
above; and

 

 

 

 

(d)          Executive acknowledges that it is the policy of the Company that
all interests and conflicts of the sort described herein be avoided, and
Executive agrees to comply with all policies and directives of the Board from
time to time regulating, restricting or prohibiting circumstances giving rise to
interests or conflicts of the sort described herein. During Executive’s
employment with the Company, without Board approval, in its sole discretion,
Executive shall not enter into any agreement, arrangement or understanding with
any other person or entity that would in any way conflict or interfere with this
Agreement or Executive’s duties or obligations under this Agreement or that
would otherwise prevent Executive from performing Executive’s obligations
hereunder, and Executive represents and warrants that Executive or his
Affiliates have not entered into any such agreement, arrangement or
understanding.

 

20.         Code Section 409A.

 

This Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A of the Internal Revenue Code of
1986, as amended from time to time and the Treasury Regulations thereunder (the
“Code”), and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.

 

21.         Definitions.

 

For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.

 

“Company’s Business” means the Company’s business activities and operations as
conducted during the term of this Agreement, together with all services provided
or planned by the Company or any of its Affiliates, during Executive’s
relationship with the Company.

 

“Confidential Information” shall mean any and all information in addition to
Trade Secrets used by, or which is in the possession of the Company and relating
to the Company’s business or assets specifically including, but not limited to,
information relating to the Company’s products, services, strategies, pricing,
customers, representatives, suppliers, distributors, technology, finances,
employee compensation, computer software and hardware, inventions, developments,
in each case to the extent that such information is not required to be disclosed
by applicable law or compelled to be disclosed by any governmental authority.
Notwithstanding the foregoing, the terms “Trade Secrets” and “Confidential
Information” do not include information that (i) is or becomes generally
available to or known by the public (other than as a result of a disclosure by
the Executive), provided, that the source of such information is not known by
Executive to be bound by a confidentiality agreement with the Company; or (ii)
is independently developed by Executive without violating this Agreement.

 

“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications and all
materials, information, inventions, discoveries, developments, methods,
compositions, concepts, ideas, writings, computer code and the like (whether or
not patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by Executive (whether alone or with
others, whether or not during normal business hours and whether on or off
Company premises) during the term of this Agreement that relate to either the
Company’s Business or any prospective activity of the Company or any of its
Affiliates.

 

“Intellectual Property” means with respect to the Company’s Business, all U.S.
and foreign (a) patents and patent applications and all reissues, renewals,
divisions, extensions, provisional patents, continuations and continuations in
part thereof, (b) inventions (regardless of whether patentable), invention
disclosures, trade secrets, proprietary information, industrial designs and
registrations and applications, mask works and applications and registrations,
(c) copyrights and copyright applications and corresponding rights, (d) trade
dress, trade names, logos, URLs, common law trademarks and service marks,
registered trademarks and trademark applications, registered service marks and
service mark applications, (e) domain name rights and registrations, (f)
databases, customer lists, data collections and rights therein, (g)
confidentiality rights or other intellectual property rights of any nature, in
each case throughout the world; (h) ideas, processes, trademarks, service marks,
inventions, designs, technologies, computer hardware or software, original works
of authorship, formulas, discoveries, patents, copyrights, copyrightable works,
products, marketing and business ideas, and all improvements, know-how, data,
rights, and claims related to the foregoing; and (i) Discoveries and Works.

 

 

 

 

“Person” means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, trust, bank, trust company, land trust, business trust or other entity
or organization.

 

“Trade Secrets” shall mean all confidential and proprietary information
belonging to the Company (including current client lists and prospective client
lists, ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data,
copyrightable works, financial and marketing plans and customer and supplier
lists and information.

 

22.         Further Assurances. The parties will execute such further
instruments and take such further actions as may be reasonably necessary to
carry out the intent of this Agreement.

 

23.         Governing Law. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have entered into this Employment Agreement as
of the date first written above.

 

Armada Oil, Inc.

 

By:     Name: Will E.D. Matthews   Title: Director, Chairman of the Compensation
Committee  

 

James J. Cerna, Jr.

 

By:     Name: James J. Cerna, Jr.  

 

 

 

 

Appendix A

 

List of Prior Works and Discoveries

 

Inventor: United States Patent US 6,260,041 B1 “Apparatus and method of
Implementing Fast Internet Real-Time search Technology (FIRST)

 

Inventor: United States Patent Application entitled, “SYSTEM AND METHOD FOR
MARKETING A CARBON NEUTRAL PRODUCT” Filed: June 22, 2007; Serial No.: 11/821,208

 

 

